UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GEORGE WEAVER; VERA NASEVA; LUZ
 CONCEPCIÓN; LUIS FLORES, each on their
 own behalf and collectively on behalf of all
 others similarly-situated; FIGHT FOR
 NYCHA,

                                 Plaintiffs,

                     -against-
                                                                 1:19-CV-10760 (CM)
 THE NEW YORK CITY HOUSING
 AUTHORITY; GREGORY RUSS, Chair and                              CIVIL JUDGMENT
 CEO; THE CITY OF NEW YORK; BILL DE
 BLASIO, Mayor of the City of New York;
 GALE BREWER, individually as President of
 the Borough of Manhattan and acting,
 collectively, by and through her aide, BRIAN
 LEWIS,

                                 Defendants.

       Pursuant to the order issued December 20, 2019, dismissing this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed. The Court

dismisses Fight for NYCHA’s claims without prejudice. The Court denies the remaining

plaintiffs’ requests brought on behalf of others, including their request to proceed as a class

action. The Court also dismisses those plaintiffs’ claims that they assert on behalf of others

without prejudice. The Court dismisses the remaining plaintiffs’ own claims under 42 U.S.C.

§ 1983 for failure to state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

The Court declines to consider any state-law claims. 28 U.S.C. §1367(c)(3).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.
       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiffs Weaver, Naseva, Concepciόn, and Fight for NYCHA, and note service on the docket.

SO ORDERED.

 Dated:   December 20, 2019
          New York, New York

                                                       COLLEEN McMAHON
                                                   Chief United States District Judge




                                              2
